Citation Nr: 0820038	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  05-05 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for mild degenerative 
changes, left knee, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased rating for chondrocalcinosis, 
left knee, postoperative, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to service connection for degenerative disc 
disease secondary to service-connected left knee 
disabilities.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
August 1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).  The case has otherwise been handled by the Atlanta, 
Georgia RO.  

The Board notes that at the time the veteran filed his claim 
for an increased rating for his left knee, that disability 
was assigned a single 20 percent rating for chondrocalcinosis 
left knee postoperative with mild degenerative changes.  A 
September 2005 statement of the case changed the veteran's 
left knee rating so that he was assigned two separate 
10 percent ratings, one for chondrocalcinosis of the left 
knee, postoperative, and one for mild degenerative changes of 
the left knee.  The change in how the veteran is rated for 
his left knee disabilities does not result in any prejudice 
to the veteran.   

The veteran has continually claimed that he has degenerative 
disc disease as a result of his service-connected left knee 
disabilities.  He testified that he did not injure his back 
prior to or during his active military service.  The veteran 
has confined his arguments to secondary service connection; 
therefore, the Board has confined the issue on appeal to 
service connection for degenerative disc disease secondary to 
service-connected left knee disabilities.  If the veteran 
wishes to advance a claim for service connection on a direct 
basis he should so advise the RO so that it can take 
appropriate action.   

In March 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at the Atlanta RO.  
A transcript of that hearing has been associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran asserts that his left knee disabilities are worse 
than evaluated and that they are the cause of a back 
disability, namely degenerative disc disease.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).  

The veteran was afforded a VA knee examination in September 
2003, approximately one year after his most recent knee 
surgery.  He has not been afforded a VA examination to 
determine the nature and etiology of any back disorder.  The 
Board is of the opinion that further VA examinations are 
warranted.    

Regarding the veteran's left knee, it has been over 4 years 
since his last VA contract examination.  At that September 
2003 examination the veteran did not require an assistive 
device.  The veteran now states that he uses a cane.  He also 
reports that he can only walk 10 feet without knee pain and 
that his knees give out 3 or 4 times a week.  The Board also 
notes that according to the September 2003 examination 
report, a year after his first knee surgery (in February 
1998) he began to have constant pain in the knee again.  The 
September 2003 examination was performed about a year after 
the veteran's most recent knee surgery (September 2002).  It 
appears that the veteran's left knee disabilities may have 
worsened in severity since his last VA examination.  
Accordingly, the veteran should be scheduled for an 
appropriate VA examination (or VA contract examination) to 
determine the current level of severity of his left knee 
disabilities.  Specific instructions to the examiner are 
detailed below.  

Regarding the veteran's claimed low back disorder he has 
submitted competent medical evidence showing current 
degenerative disc disease.  For example, a February 2004 
private progress note states that a magnetic resonance 
imaging (MRI) scan showed substantial degenerative changes, 
especially at L4-5.  In a September 2003 letter, the 
veteran's physical therapist relayed his opinion that there 
is a reasonable relationship between the veteran's back 
condition and left knee problems.  He explained that the 
veteran's knee pains caused him to deviate from a normal 
walking pattern and begin to limp, which in turn produced 
increased strain to his lower back and caused uneven forces 
to travel through his spine.  On physical examination in 
September 2003, a VA contract physician noted that the 
veteran had an abnormal gait and limped on the left.  The 
Board also notes that the veteran is a Distribution 
Clerk/Dock Clerk for the United States Postal Service.  
According to the veteran's physical therapist and another 
Postal employee, the veteran's job includes lifting, pushing, 
and pulling up to 70 pound bags of mail on and off trucks.  
The veteran testified at his hearing that lifting has an 
adverse effect on his back.  The evidence of record shows 
that the veteran has a current disability that may be related 
to a service-connected disability or may be due to other 
causes; however, the veteran has not been afforded a VA 
examination to determine the nature and etiology of his 
current back disorder.  Accordingly, the veteran should be 
scheduled for an appropriate VA examination (or VA contract 
examination) to determine the nature and etiology of any 
current low back disorder.  

Turning to another matter, as provided for by the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has a duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2007).  During the pendency of this appeal, the 
U.S. Court of Appeals for Veterans Claims held that, for an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), provide at least 
general notice of that requirement to the claimant; (3) 
notify the claimant that should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) as with proper notice for 
an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

The veteran has not received proper notification as required 
by Vazquez-Flores.  The veteran should be sent a letter that 
provides him with proper notice as is required by the VCAA 
and particularly Vazquez-Flores.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should issue a letter in 
connection with the veteran's claim for 
increased ratings for his service-
connected mild degenerative changes, left 
knee, and service-connected 
chondrocalcinosis, left knee, 
postoperative, which provides proper 
notice as is required by Vazquez-Flores.  
The veteran should specifically be told 
that to substantiate a claim he must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on his employment and daily life, and 
he should specifically be provided with 
the provisions of the Diagnostic Codes 
relevant to his service-connected left 
knee disabilities.

Sufficient time should be allowed for 
response.  If the veteran identifies any 
other relevant outstanding evidence, such 
should be obtained.  If records are not 
obtained, attempts made to obtain the 
records should be documented as should the 
unavailability of the records.

2.  Thereafter, the veteran should be 
scheduled for an appropriate examination 
to determine whether he has any current 
low back disorder that is more likely than 
not (e.g., a 50 percent or greater 
probability) caused by or aggravated 
(permanently increased in severity) by his 
service-connected left knee disabilities.  
The claims folder should be made available 
to the examiner for review prior to the 
examination.  If the examiner determines 
that the veteran has a current low back 
disorder permanently aggravated by his 
service-connected left knee disabilities, 
the examiner should comment to what extent 
such disability is aggravated.  All 
pertinent tests should be accomplished and 
all clinical findings should be reported 
in detail.  

Any opinion(s) should be accompanied by a 
written rationale with evidence in the 
veteran's claims file and/or sound medical 
principles.  If an opinion cannot be 
entered without resort to speculation, 
that should be noted in the examination 
report. 

3.  The veteran should be scheduled for an 
appropriate examination to determine the 
current level of severity of his service-
connected left knee disabilities.  The 
claims folder should be made available to 
the examiner for review prior to the 
examination.  All pertinent tests should 
be accomplished and all clinical findings 
should be reported in detail.  

The examiner is requested to comment 
specifically on the following: 

a)	The range of left leg flexion and 
extension (in degrees);
b)	Any additional limitation of flexion 
and/or extension (in degrees) caused 
by pain or functional loss due to 
weakness, fatigability, 
incoordination or pain on movement of 
the left leg;
c)	Whether there is recurrent 
subluxation or lateral instability of 
the left knee;
d)	Whether there is any left knee 
dislocated semilunar cartilage with 
frequent episodes of effusion into 
the joint;
e)	Whether the veteran has any left knee 
scars that are associated with 
underlying soft tissue damage, that 
are unstable (for any reason, there 
is frequent loss of covering of skin 
over the scar), or that are painful 
on examination, and;  
f)	Measurements of all left knee scars.  

4.  The veteran's entire file should then 
be reviewed and his claims readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  

Thereafter, the case should be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



